Exhibit 10.1

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement (the “Agreement”) is submitted
pursuant to Rules 7023 and 9019 of the Federal Rules of Bankruptcy Procedure. 
Subject to the approval of the Bankruptcy Court, this Agreement is entered into
between and among the following parties: (i) James D. Pippin, on behalf of
himself and the Class of ICT Spectrum Bankruptcy Claimants (1) (the “Class”), by
and through his counsel, and (ii) Kaiser Group Holdings, Inc. (“Holdings”), and
(iii) Kaiser Group International, Inc. (“Kaiser”) and its affiliated debtors(2)
and debtors in possession (collectively with Kaiser, the “Debtors”).

 

R E C I T A L S

 

A.            On June 9, 2000, the Debtors voluntarily filed petitions under
chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) and have since served continuously
as debtors in possession.  On November 15, 2000, the Debtors filed their “Second
Amended Plan of Reorganization” (the “Plan”).  Under the Plan, equity holders
are entitled to one common share of Holdings (“New Common Stock”) for every 96
common shares of Kaiser that they hold.  On November 17, 2000, the Bankruptcy
Court entered its “Findings of Fact, Conclusions of Law, Order and Judgment
Confirming the Debtors’ Second Amended Plan of Reorganization” (the
“Confirmation Order”), which confirms the Plan and vests the property of the
Debtors’ estates in the Debtors and Holdings.  The Plan became effective on
December 18, 2000.  The Debtors continue to serve as legal representatives of
their estates.

 

B.            On August 1, 2000, James D. Pippin filed a proof of claim as a
general unsecured creditor in the Bankruptcy Court, on behalf of the Class, in
the asserted amount of $7,943,196.70

 

--------------------------------------------------------------------------------

(1)           The Class is defined as former stockholders of ICT Spectrum
Constructors, Inc. who exchanged their shares for shares of ICF Kaiser
Securities pursuant to the Agreement and Plan of Merger among ICF Kaiser
International, Inc. ICT Spectrum Constructors, Inc. and certain shareholders of
ICT Spectrum Constructors, Inc., dated February 5, 1998.  The members of the
Class are set forth on Exhibit “A.”

 

(2)           The affiliated debtor subsidiaries are EDA, Incorporated;
Kaiser/Georgia Wilson, Inc.; Kaiser Engineers Massachusetts, Inc.; Kaiser
Technology Holdings, Inc.; Kaiser Advanced Technology, Inc.; Tudor Engineering
Company; Cygna Group, Inc.; Liability Risk Management, Inc.; Kaiser Europe,
Inc.; Kaiser Engineers Group, Inc.; International Waste Energy Systems, Inc.;
Henry J. Kaiser Company; Kaiser Engineers, Inc.; ICF Kaiser Advanced Technology
of New Mexico, Inc.; Kaiser Engineers & Builders, Inc.; Kaiser Engineers
Corporation; Kaiser Engineers International, Inc.; Kaiser Engineers (California)
Corporation; KE Services Corporation; Kaiser Engineers of Michigan, Inc.; Kaiser
Engineers and Constructors, Inc.; Kaiser Overseas Engineering, Inc.; KE
Livermore, Inc.; Kaiser Engineers Pacific, Inc.; Kaiser Hanford Company; Phase
Linear Systems Incorporated; Kaiser R.G.P. No. 1, Inc.; Henry J. Kaiser
Development Corporation, Inc.; Global Trade & Investment, Inc.; HBG Hawaii,
Inc.; HBG International, Inc.; Kaiser Holdings Unlimited, Inc.; American Venture
Investments Incorporated; American Venture Holdings, Inc.; Excell Development
Construction, Inc.; Kaiser Leasing Corporation, Inc.; Kaiser DPI Holding Co.,
Inc.; and Cygna Consulting Engineers and Project Management, Inc.

 

--------------------------------------------------------------------------------


 

(the “Class Claim”).  The basis for the Class Claim was an “Agreement and Plan
of Merger” dated February 5, 1998 between ICF Kaiser International, Inc., its
wholly owned subsidiary, and ICT Spectrum Constructors, Inc. and the holders of
a majority of ICT Spectrum Constructors, Inc. shares.  Some members of the
Class also filed individual proofs of claim based on the same rights asserted in
the Class Claim.

 

C.            On April 11, 2001, the Bankruptcy Court granted Kaiser’s motion to
subordinate the Class Claim pursuant to Bankruptcy Code section 510(b).  The
United States District Court for the District of Delaware (the “District Court”)
affirmed the decision of the Bankruptcy Court.  The Bankruptcy Court’s order
granting the motion to subordinate is final and unappealable.

 

D.            On May 21, 2002, the Bankruptcy Court granted James D. Pippin’s
“Motion for Certification of a Class of ICT Spectrum Claimants.”  On
November 27, 2002, the Bankruptcy Court entered the “Stipulated Order Approving
Notice to Class of ICT Spectrum Bankruptcy Claimants Regarding Certification of
James D. Pippin’s Class Proof of Claim,” thereby approving the service of the
“Notice of Certification of Class Proof of Claim” (the “Class Certification
Notice”), which gave notice to each member of the Class of his or her right to
opt out of the Class.  No member of the Class timely exercised his or her
opt-out right.

 

E.             On November 20, 2003, the Class filed the “Motion of Claimant
James D. Pippin and the Class of ICT Spectrum Claimants for Resolution of the
Class Claim” (the “Motion for Resolution”) in the Bankruptcy Court.  On
February 2, 2004, the Bankruptcy Court entered an order on the Motion for
Resolution (the “Resolution Order”) that required the Debtors to set aside and
hold, for the benefit of the Class, 247,350 shares of New Common Stock on
account of the Class Claim and 15,625 shares of New Common Stock on account of
the other Class 5 Allowed Equity Interests of the Class based on their holdings
of Kaiser common stock pending further order of the Bankruptcy Court.

 

F.             On March 29, 2004, Kaiser appealed the Resolution Order.  On
June 24, 2005, the District Court entered its final order and memorandum of
opinion affirming the Resolution Order.  On July 22, 2005, Kaiser timely filed
its notice of appeal initiating case number 05-3524, an appeal in the United
States Court of Appeals for the Third Circuit Court (the “Third Circuit
Appeal”).  Pursuant to the joint motion of the parties, filed September 16,
2005, the United States Court of Appeals for the Third Circuit has stayed the
Third Circuit Appeal pending, inter alia, Bankruptcy Court approval and
consummation of this Agreement.

 

G.            On April 7, 2005, Holdings announced that its Board of Directors
approved a 1-for-20 reverse stock split of the New Common Stock, subject to
approval of its stockholders, to enable Holdings to deregister its common stock
under the Securities Exchange Act of 1934.

 

H.            On May 6, 2005, the Class filed the “Motion of Claimant Pippin and
the Class of ICT Spectrum Claimants for a Stay of the De-Registration of Kaiser
Group Holdings Common Stock Pending the Final Disposition of the Bankruptcy
Court’s February 2, 2004 Order.”  On May 31, 2005, the Bankruptcy Court denied
the motion.  On June 8, 2005, the Class filed an Emergency Notice of Appeal of
the Bankruptcy Court’s order denying its motion thereby initiating case number
05-384, an appeal in the District Court (the “District Court Appeal”). 

 

2

--------------------------------------------------------------------------------


 

Pursuant to a stipulation of the parties, the District Court Appeal has been
stayed pending, inter alia, Bankruptcy Court approval and consummation of this
Agreement.

 

I.              The parties desire to settle and resolve completely all
obligations and disputes between them.

 

A G R E E M E N T

 

THEREFORE, subject to final approval by the Bankruptcy Court, and based upon the
foregoing recitals, in consideration of the promises and mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.             Agreement to Recitals.  The parties incorporate the recitals set
forth above, and agree that the recitals are true and correct.

 

2.             Satisfaction of the Class Claim.  Subject to Bankruptcy Court
approval, as described in paragraph 7 below, the parties hereby stipulate that
Holdings will issue 175,000 shares of New Common Stock (the “Class Claim
Shares”), which will be distributed as provided in paragraphs 3 and 4 below in
full and complete satisfaction of (1) the Class Claim, (2) any individual proofs
of claim filed by members of the Class based on similar facts, and (3) any right
of Miller Faucher and Cafferty LLP or its co-counsel to payment from Holdings,
the Debtors, or their estate in connection with the Debtors’ bankruptcy cases on
account of its representation of the Class or any member thereof in an amount to
be determined and approved by the Bankruptcy Court.  The Class Claim Shares,
less shares comprising any Bankruptcy Court approved attorneys’ fees, will
constitute the “Net Class Claim.”

 

3.             Distribution of Shares to Class.  Subject to Bankruptcy Court
approval, as described in paragraph 7 below, the parties hereby agree that on
the Distribution Date (as defined in paragraph 9 below), Holdings will cause
Computershare (or any successor transfer agent engaged by Holdings) (the
“Transfer Agent”) to prepare and distribute stock certificates of New Common
Stock representing the appropriate pro rata share of each Class member of the
Net Class Claim to the members of the Class in the amounts and to the names and
addresses set forth on Exhibit “A” by registered mail through the United States
Postal Service.  Additional shares of New Common Stock will be distributed to
the members of the Class in the amounts and manner set forth on Exhibit “B,” on
account of the Kaiser common stock previously registered in their names, to the
extent not already distributed to such Class members.  It is understood and
agreed that those Class members shown on Exhibit “B” whose stock certificates
representing their respective pro rata shares of the prior distribution of
Kaiser common stock under the “Agreement and Plan of Merger” referred to in
Recital B have been held by Holdings will be sent their pro rata shares in the
form of New Common Stock in an aggregate amount of 4,259 shares through the
United States Postal Service by registered mail to the addresses shown on
Exhibit ”A.” Evidence of mailing will be provided by filing a proof of service
together with copies of United States Postal Service registered mail receipts
with the Bankruptcy Court and delivering a copy of such proof of service to
Miller Faucher and Cafferty LLP at the address provided in paragraph 23 below. 
The remaining members of the Class, to the extent that they continue to hold
Kaiser shares previously distributed, may exchange them through the Transfer
Agent by presenting, by

 

3

--------------------------------------------------------------------------------


 

certified or registered mail, their Kaiser share certificates within 180 days of
the Distribution Date at:

 

Computershare

Corporate Actions

250 Royall Street

Canton, MA 02021

 

Kaiser shares so presented for exchange by Class members in accordance with
Exhibit “B” will be exchanged by the Transfer Agent for New Common Stock at the
1:96 ratio provided for in the Plan.  If a member of the Spectrum Class has lost
previously issued but not exchanged share certificates, such class member may
obtain Holdings Stock in respect of such lost certificates by contacting
Computershare’s shareholder services line at (781) 575-3400 and following
Computershare’s procedures for the exchange of lost shares.

 

4.             Distribution of Shares for Attorneys’ Fees.  On the Distribution
Date, Holdings will cause its transfer agent to deliver those shares of New
Common Stock on account of all approved attorneys’ fees and costs of the
Class in an amount to be determined and approved by the Bankruptcy Court, but in
no event to exceed 30% of the Class Claim, to Miller Faucher and Cafferty LLP by
registered mail through the United States Postal Service at the address in
paragraph 23 below.  The parties stipulate that the distribution under this
paragraph is on account of all fees and expense claims of Miller Faucher and
Cafferty LLP and any co-counsel or other professional fees and expenses incurred
by or on behalf of the Class or its members in connection with the Debtors’
bankruptcy cases.  Notwithstanding the foregoing, in addition to the
distribution of shares provided above, Holdings agrees to reimburse the court
approved out-of-pocket costs incurred by Miller Faucher and Cafferty in an
amount not to exceed $20,000.  Further, Holdings and the Debtors stipulate and
agree that they will not oppose Miller Faucher and Cafferty LLP’s request for
attorneys’ fees and reimbursement of expenses provided that the attorneys’ fee
request does not exceed an amount of shares representing a maximum of 30% of the
Class Claim shares and the request for reimbursement of expenses does not exceed
the amount of actual expenses incurred by Miller Faucher and Cafferty LLP during
the prosecution of the Class Claim, up to $20,000.

 

5.             Unclaimed Shares.  Any undeliverable or unclaimed distributions
of New Common Stock to be issued or delivered under this Agreement will be
deemed permanently and irrevocably cancelled on the first business day following
the 180th day from the Distribution Date and neither Holdings nor the Debtors
will have any further obligations to any person or entity on account of such
undeliverable or unclaimed property, the Class Claim, the Plan or this
Agreement.

 

6.             No Fractional Shares.  Notwithstanding the obligations of
paragraphs 2, 3, and 4 above, no fractional shares of New Common Stock will be
issued.  In the event a Class member would otherwise be entitled to a fractional
share (after

 

4

--------------------------------------------------------------------------------


 

aggregating all fractional shares of New Common Stock to be received by such
class member) in an amount greater than or equal to one-half share, the amount
distributable to such Class member will be rounded-up to the next whole share. 
In the event a Class member would otherwise be entitled to a fractional share
(after aggregating all fractional shares of New Common Stock to be received by
such class member) in an amount less than one-half share, the amount
distributable to such Class member will be rounded-down to the next whole share.

 

7.             Bankruptcy Court Approval.  Holdings and the Debtors will file a
motion (the “Settlement Motion”) in the Bankruptcy Court seeking an order
approving this Agreement.  The parties’ obligations hereunder are conditioned on
the entry of an Order on the Settlement Motion (the “Settlement Order”)
providing, inter alia, that:

 

(i)            This Agreement is approved in its entirety, has been negotiated
and entered into in good faith, and is fair and reasonable and in the best
interests of the Class and the Debtors, their bankruptcy estate, their creditors
and their interest-holders;

 

(ii)           Notice of the Settlement Motion was fair, reasonable and adequate
under the circumstances and in compliance with all applicable law and rules of
court;

 

(iii)          There will be reserved from the Class Claim Shares and
distributed to Miller Faucher and Cafferty LLP shares of New Common Stock in an
amount to be determined by the Bankruptcy Court in full and final satisfaction
of all professional fees incurred by or on behalf of the Class (whether by
Miller Faucher and Cafferty LLP, its co-counsel or otherwise).  Expenses will be
reimbursed in cash in accordance with paragraph 4 of the Agreement;

 

(iv)          Notice to all Class members and all other parties in interest
entitled to notice under applicable law of the proposed settlement and the
hearing to approve the proposed settlement was the best notice practicable under
the circumstances and was given in compliance with all applicable laws and
rules of court;

 

(v)           All Class members have had a full and adequate opportunity to
exercise any opt-out right, no further opt-out rights exist, and this Agreement
is binding in accordance with its terms on all members of the Class;

 

(vi)          The members of the Class are properly identified and entitled to
proportionate distributions under this Agreement as set forth in Exhibit “A”;

 

(vii)         Performance of Holdings’s and the Debtors’ obligations under this
Agreement will be in full and final satisfaction of all claims and equity
interests of the Class and its members with respect to the Class Claim and, in
addition, with respect to the exchange of old Kaiser shares of common stock for
New Common Stock under the Plan as referenced in Recital A;

 

5

--------------------------------------------------------------------------------


 

(viii)        The issuance of New Common Stock under this Agreement will not
require any further distribution of common or preferred stock of Holdings, or
any other property, to any person or entity, including without limitation, to
existing stockholders of Holdings or members of Class 4 under the Plan, or
otherwise. Holdings will not declare or distribute any cash or stock dividends
in respect of its common stock, except on a basis that includes the New Common
Stock distributed to the Class under this Agreement equally and ratably in any
such transaction, notwithstanding any provision in the Plan or Confirmation
Order to the contrary; and

 

(ix)           The issuance of New Common Stock under this Agreement will be
exempt from compliance with otherwise applicable securities laws, including any
registration requirements or restrictions on transfer, to the fullest extent
provided by Bankruptcy Code section 1145.

 

8.             Notice.  Class Counsel will send notice of the proposed
settlement by first-class mail to members of the Class in the form of
Exhibit “C” hereto at the addresses set forth in Exhibit “A.”  The Debtors will
provide and pay for notice to all other interested parties and to members of the
Class of the Settlement Motion (i) by first-class mail, in the form of
Exhibit “D” hereto, and (ii) by publication in the Wall Street Journal national
edition in the form of Exhibit “E” hereto.

 

9.             Distribution Date.  Absent a timely filed notice of appeal, the
parties will consummate the Agreement and Holdings will distribute the New
Common Stock as provided in paragraph 3 above on the “Distribution Date,” which,
except as otherwise provided in this paragraph, will be the first business day
following the tenth day after entry of the Settlement Order, or as soon
thereafter as reasonably practicable; provided, however, that unless the parties
otherwise agree in writing, the Agreement will be null and void if the
Settlement Order is not obtained on or before February 1, 2006 or if the
Distribution Date does not occur on or before March 31, 2006 for any reason.  If
a timely notice of appeal of the Settlement Order is filed, the Class will have
four business days from the filing of such timely notice of appeal to declare
the Agreement null and void by delivering written notice of cancellation from
Miller Faucher and Cafferty LLP to Klee, Tuchin, Bogdanoff & Stern LLP at the
address provided in paragraph 23 below.  In the event of a timely filed notice
of appeal of the Settlement Order, absent timely written notice of cancellation
or a court order preventing implementation of this Agreement, the Distribution
Date will be the first business day that is at least eleven calendar days
following the filing of any such notice of appeal, or as soon thereafter as may
be reasonably practicable.

 

10.           Dividends.  Unless this Agreement is rendered null and void,
Holdings will not declare or distribute any cash or stock dividends in respect
of its common stock, except on a basis that includes the shares that will be
distributed to the Class under this Agreement equally and ratably in any such
transaction, notwithstanding any provision in the Plan or Confirmation Order to
the contrary.  Unless this Agreement is rendered null and void, Holdings also
will not declare or distribute any common stock dividends in respect of its
preferred stock for a period of 60 days following the Distribution Date;
provided, however, that the Class members reserve their rights as common
shareholders of Holdings regarding any distribution of common stock dividends by
Holdings to preferred shareholders after the 60 day period following the

 

6

--------------------------------------------------------------------------------


 

Distribution Date.  If this Agreement becomes null and void, then the parties
reserve all rights as to their respective positions regarding the distribution
of cash or stock dividends.

 

11.           Reverse Stock Split.  Upon execution of this Agreement and for a
period of 60 days following the Distribution Date, Holdings will postpone
implementation of the reverse stock split and deregistration referred to in
Recital G above; provided, however, that if this Agreement becomes null and
void, then the parties reserve all rights as to their respective positions
regarding the reverse stock split and deregistration.

 

12.           No Further Dilution.  The parties hereto have compromised the
Class Claim on the condition that the issuance of New Common Stock to the
Class pursuant to this Agreement will not itself result in or cause a further
distribution of New Common Stock.  No shares of New Common Stock or securities
convertible into or exchangeable or exercisable for New Common Stock will be
issued to former Class 4 claimants under the Plan or to existing holders of
Holdings common stock as a consequence of this Agreement or of the issuance of
the Class Claim Shares as provided herein.  Holdings agrees that after the
consummation of this Agreement by the distribution of the Class Claim Shares as
set forth herein, it will not issue any New Common Stock or securities
convertible into or exchangeable or exercisable for New Common Stock other than
in a manner such that the Class Claim Shares are treated equally and ratably
with other Holdings common shares, it being specifically understood and agreed
that Holdings may issue stock options to its employees and directors in
accordance with the terms of the existing “Kaiser Group Holdings, Inc. 2002
Equity Compensation Plan,” including the 4000 shares of Holdings Stock that
Holdings presently anticipates granting in February, 2006.  All parties will
maintain all rights under otherwise applicable law as to their respective
positions regarding any successor to the “Kaiser Group Holdings, Inc. 2002
Equity Compensation Plan.”  If this Agreement becomes null and void, then the
parties reserve all rights as to their respective positions regarding the
dilution of Holdings stock.

 

13.           Releases of Kaiser by the Class.  Upon issuance of the Settlement
Order and the consummation of this Agreement as Provided in Paragraph 9, and
provided that this Agreement is not terminated by any party pursuant to the
provisions contained in Paragraph 9, Holdings and the Debtors, their
predecessors, successors, assigns, subsidiaries, bankruptcy estates, trustees,
affiliates, employees, stockholders, trustees, attorneys, accountants, agents
and insurers, and their respective assigns, representatives, heirs, executors
and administrators will thereby be released and forever discharged from all
manner of claims, demands, actions, suits, causes of action, damages and
liabilities of any nature whatsoever including, without limitation, attorneys’
fees and costs arising out of the prosecution of the Class Claim or that could
have been raised in connection with such prosecution, whether known or unknown,
in law or in equity, that James D. Pippin or any member or members of the
Class have or had based upon or arising out of any facts, events, or
circumstances that were or could have been alleged in the Class Claim involving
that certain “Agreement and Plan of Merger” dated February 5, 1998 between ICF
Kaiser International, Inc., its wholly-owned subsidiary, and ICT Spectrum
Constructors, Inc. and the holders of a majority of ICT Spectrum
Constructors, Inc. shares.  This release covers all such claims as described in
this Paragraph arising before the date of this Agreement.  All obligations under
this Agreement are expressly excluded from this release provision.

 

7

--------------------------------------------------------------------------------


 

14.           Waiver of California Civil Code Section 1542.  The parties
acknowledge familiarity with California Civil Code section 1542, which provides
that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

To the fullest extent that they may lawfully do so, the Class and each of its
members expressly waive and relinquish all rights and benefits that they have or
may have under California Civil Code section 1542 or any similar law.  To the
extent that the Class, its members, and its attorneys have not fully
investigated or do not know about any facts, events, or circumstances occurring
at any time until the date of this Agreement, those unknown facts, events, and
circumstances, and in particular, any and all unknown claims and equity
interests arising out of them, are hereby expressly waived and released.

 

15.           Assumption of Risk.  It is expressly understood and agreed by the
parties that the facts with respect to this Agreement may turn out to be
different from the facts now known or believed by the parties to be true.  Each
of the parties expressly assumes the risk of the facts turning out to be
different and agrees that this Agreement will be in all respects effective and
not subject to termination or rescission by reason of any such differences. 
Each of the parties understands and acknowledges the significance and the
consequences of this specific waiver of unknown claims and hereby assumes full
responsibility for any injuries, damages, losses, or liabilities that the party
may incur from the waiver of any unknown claims or equity interests.

 

16.           Dismissal of Actions.  Upon entry of the Settlement Order and
consummation of this Agreement, the parties will stipulate to the immediate
dismissal with prejudice of the District Court Appeal and the Third Circuit
Appeal each of the parties to bear its own costs.

 

17.           Agreement Binding.  No Class member will be given any further
opportunity to opt out of the Class or this Settlement subject to Holdings’s
ability to waive this condition.  All members of the Class, and their heirs,
successors, assigns, and predecessors and successors in interest will be bound
by this Agreement and any amendments to or waivers of this Agreement agreed to
in writing by Class counsel, Miller Faucher and Cafferty LLP.

 

18.           Kaiser’s Representations and Warranties.  Holdings and the Debtors
hereby represent and warrant that, subject to the approval of the Bankruptcy
Court, they have full and complete authority to execute this Agreement and that,
in executing this Agreement, they are binding themselves, the Debtors’ estate,
their predecessors, successors, and assigns to this Agreement.  Holdings and the
Debtors further represent and warrant that to the best of their knowledge,
formed after reasonable inquiry and diligence, Exhibit “B” accurately and
completely identifies the members of the Class that are still entitled to
distributions of stock under the “Agreement and Plan of Merger” referred to in
Recital B and the amount of New Common Stock to which those members are
entitled.  Holdings and the Debtors hereby disclaim any other representation or
warranty not contained in this Agreement.

 

19.           Class Representations and Warranties.  Class counsel, Miller
Faucher and Cafferty LLP, hereby represents and warrants that, subject to the
approval of the Bankruptcy

 

8

--------------------------------------------------------------------------------


 

Court, it has full and complete authority to sign this Agreement on behalf of
the Class.  It further represents and warrants that to the best of its
knowledge, formed after reasonable inquiry and diligence, Exhibit ”A” accurately
and completely identifies the members of the Class, their addresses, and their
pro rata entitlement to Net Class Claim shares.  Miller Faucher and Cafferty LLP
further represents and warrants that it has successfully delivered the
Class Certification Notice referred to in Recital D to each of the members of
the Class and that no member of the Class has opted out.  The Class and Miller
Faucher and Cafferty LLP hereby disclaim any other representation or warranty
not contained in this Agreement.

 

20.           No Admission of Liability.  The parties acknowledge that this
Agreement represents a settlement of disputed claims and that, by entering into
this Agreement, none of the parties admits or acknowledges the existence of any
liability or wrongdoing.

 

21.           Successors and Assigns.  This Agreement binds the parties’ heirs,
successors, and assigns and on assigns of stock distributed hereunder.

 

22.           Further Assurances and Cooperation.  The parties hereby provide
assurances of cooperation to each other and agree to take any and all necessary
and reasonable steps, including executing any other and further documents or
instructions, and performing any other and further acts, appropriate to effect
the intent of this Agreement.

 

23.           Notices.  The parties will give notice to each other by sending a
written communication by facsimile and first-class mail to each of the addresses
set forth below.

 

To the Class:

 

William R. Kane, Esq.

Miller Faucher and Cafferty LLP

One Logan Square, Suite 1700

18th and Cherry Streets

Philadelphia, PA 19103

Fax:         (215) 864-2810

 

To Holdings, Kaiser and the Debtors:

 

Mr. Douglas W. McMinn

9300 Lee Highway

Fairfax, VA 22031

Fax:         (703) 934-3199

 

and

 

Kenneth N. Klee, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

2121 Avenue of the Stars, 33rd Floor

Los Angeles, California 90067

Fax:         (310) 407-9090

 

9

--------------------------------------------------------------------------------


 

24.           Governing Law.  This Agreement is to be construed under and
governed by the internal laws of the State of Delaware without regard to
conflict of laws principles and, as applicable, the Bankruptcy Code and other
applicable federal law; provided, however, that the internal laws of the State
of Delaware will govern matters relating to the internal corporate affairs of
Holdings or the Debtors.  Any dispute as to the interpretation or implementation
of this Agreement will be determined by the Bankruptcy Court.

 

25.           Entire Agreement.  This Agreement contains the entire agreement
and understanding among the parties concerning the matters set forth herein and
supersedes all prior or contemporaneous stipulations, negotiations,
representations, understandings, and discussions among the parties or their
respective counsel with respect to the subject matter of this Agreement.  No
other representations, covenants, undertakings, or other earlier or
contemporaneous agreements respecting these matters may be deemed in any way to
exist or bind any of the parties.  The parties acknowledge that they have not
executed this Agreement in reliance on any promise, representation, or warranty
other than those contained in this Agreement.

 

26.           Neutral Construction of the Agreement.  This Agreement is the
product of negotiation among the parties and represents the jointly conceived
and bargained-for language mutually determined by the parties to express their
intentions in entering into this Agreement.  Any ambiguity or uncertainty in
this Agreement is therefore to be deemed to be caused by or attributable to the
parties collectively and is not to be construed against any particular party. 
Instead, this Agreement is to be construed in a neutral manner, and no term or
provision of this Agreement as a whole is to be construed more or less favorably
to any one party.

 

27.           No Oral Modifications.  This Agreement may not be modified except
as mutually agreed to in a signed writing by the parties or their authorized
representatives.  No waiver of any of the provisions of this Agreement will be
deemed or will constitute a waiver of any of the other provisions hereof whether
or not similar, nor will such waiver constitute a continuing waiver.

 

28.           Counterparts.  This Agreement may be executed in several
counterparts, and any and all such executed counterparts will constitute a
single agreement binding on each party to this Agreement.  Facsimiles of
signatures may be taken as the actual signatures, and each party agrees, within
five business days after the facsimile transmission, to provide the other
parties with documents bearing the original signatures.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stipulation and Agreement of
Settlement as of October 19, 2005.

 

 

Miller Faucher and Cafferty LLP

 

 

 

 

Dated: October 19, 2005

By:

/s/ William R. Kane

 

 

 

Counsel for Pippin and the Class

 

 

 

 

 

 

 

Kaiser Group International, Inc., and

 

affiliated debtors

 

 

 

 

 

 

Dated: October 19, 2005

By:

/s/ Douglas W. McMinn

 

 

 

Douglas W. McMinn

 

Its: President and Chief Executive Officer

 

 

 

 

 

 

Kaiser Group Holdings, Inc.

 

 

 

 

Dated: October 19, 2005

By:

/s/ Douglas W. McMinn

 

 

 

Douglas W. McMinn

 

Its: President and Chief Executive Officer

 